Case 8:21-cv-00244-CJC-KES Document 1 Filed 02/05/21 Page 1 of 15 Page ID #:1




 1   Craig C. Marchiando (SBN 283829)
     CONSUMER LITIGATION ASSOCIATES, P.C.
 2   763 J. Clyde Morris Blvd., Suite 1-A
     Newport News, VA 23601
 3   Tel: (757) 930-3660
     Fax: (757) 257-3450
 4   craig@clalegal.com
 5   Attorney for Plaintiff
 6
 7
 8                        UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA
 9                                Southern Division
10
     MELISSA MILLER,                          Case No.:
11
                  Plaintiff,
12
           v.                                   PLAINTIFF’S COMPLAINT FOR
13                                              FCRA AND CCRAA VIOLATIONS
     STATE FARM BANK, F.S.B.,
14
                  Defendant.                  JURY TRIAL DEMANDED
15
16
17         COMES NOW the Plaintiff, MELISSA MILLER, by and through the

18   undersigned Counsel, and sues Defendant, STATE FARM BANK, F.S.B.

19   (hereinafter “State Farm” and “Furnisher”). Plaintiff respectfully alleges violations

20   of the Fair Credit Reporting Act, 15 U.S.C. §§ 1681a–x (“FCRA”) and the California

21   Consumer Credit Reporting Agencies Act, California Civil Code §§ 1785.1–1785.36

22   (“CCRAA”).

23                               PRELIMINARY STATEMENT

24         1.     This is an action for actual damages, punitive damages, costs, and

25   attorneys’ fees brought pursuant to the FCRA and CCRAA.

26         2.     Non-parties Equifax, Experian, and TransUnion comprise the three

27   major consumer reporting agencies (“CRAs”) in the United States.

28         3.     CRAs that create and sell consumer reports are charged with using
     reasonable procedures designed to ensure the maximum possible accuracy of the
                                            1
                                       PLAINTIFF’S COMPLAINT
Case 8:21-cv-00244-CJC-KES Document 1 Filed 02/05/21 Page 2 of 15 Page ID #:2




 1   information they report. It is not enough for them to simply parrot information they
 2   receive from entities that furnish them information, like Defendant, particularly
 3   where a consumer makes a dispute about information the CRAs are reporting.
 4         4.      When a consumer like Plaintiff disputes information through the CRAs,
 5   those disputes are electronically transmitted to the parties furnishing the information,
 6   in this case the furnisher is the Defendant.
 7         5.      The FCRA demands that each furnisher conduct a reasonable
 8   investigation of the consumer’s dispute(s) and correct or delete information they learn
 9   to be inaccurate or cannot otherwise verify.
10         6.      Since furnishers generally have no duty to accurately report information
11   to CRAs, individuals like Plaintiff have little recourse when creditors like Defendant
12   are duped into granting credit by identity thieves and then improperly attribute those
13   accounts to consumers who never opened them or authorized them to be opened.
14         7.      Statutes like the FCRA and CCRAA therefore provide consumers with
15   the only mechanism by which they can force furnishers to report accurate information
16   about them.
17                                JURISDICTION AND VENUE
18         8.      The jurisdiction for this Court is conferred by 15 U.S.C. § 1681p and 28
19   U.S.C. § 1367.
20                                          PARTIES
21         9.      Plaintiff is a natural person and resident of Orange County, California.
22   She is a “consumer” as defined by 15 U.S.C. § 1681a(c).
23         10.     State Farm Bank is a financial institution headquartered in Illinois,
24   located at P.O. Box 2316, Bloomington, Illinois, 61702, providing consumer loans
25   and conducting business in the State of California. State Farm is a “furnisher” as that
26   term is defined and interpreted under the FCRA and CCRAA.
27
28

                                                    2
                                        PLAINTIFF’S COMPLAINT
Case 8:21-cv-00244-CJC-KES Document 1 Filed 02/05/21 Page 3 of 15 Page ID #:3




 1                                  FACTUAL ALLEGATIONS
 2   Plaintiff’s Experiences with Defendant
 3         11.    Plaintiff is a natural person who is alleged to owe a debt to State Farm
 4   Bank while she was a resident of California.
 5         12.    On or around October 22, 2019, Plaintiff received a letter from
 6   Synchrony Bank stating her credit line for her TJX MasterCard was lowered because
 7   of delinquent accounts in her credit reports.
 8         13.    Surprised by this letter and reference to supposedly delinquent accounts
 9   where she has none, Plaintiff set about investigating the claims by Synchrony Bank.
10         14.    On or around December 18, 2019, Plaintiff obtained her Experian credit
11   report, report number 1313-0443-96. On or around December 19, 2019, Plaintiff
12   obtained her report from TransUnion, report number BAL45-002 00663. On January
13   19, 2020, Plaintiff obtained her report from Equifax, with confirmation number
14   0019000253. All three CRAs’ reports about Plaintiff showed one Wells Fargo credit
15   card account and an auto loan account from Defendant State Farm Bank neither of
16   which did Plaintiff have or authorize anyone to open in her name.
17         15.    The fraudulent auto loan account which appeared on Plaintiff’s
18   Experian, Equifax and TransUnion reports was a State Farm Bank account for
19   $27,596, opened in July of 2019 in the State of Illinois. Plaintiff did not authorize her
20   information to be used by State Farm Bank or anyone else on this date, nor did she
21   purchase a vehicle. Plaintiff has never visited or lived in the State of Illinois.
22         16.    The fraudulent State Farm Bank auto account reflected a balance of
23   $27,596. It reflected that no payments had ever been made and showed a delinquency
24   of 90 days. This negative reporting significantly lowered Plaintiff’s credit score.
25         17.    Plaintiff’s credit limits were decreased by her actual creditors, and she
26   began getting denied new credit due to the inaccurate reporting on her credit report
27   by Defendant.
28

                                                  3
                                         PLAINTIFF’S COMPLAINT
Case 8:21-cv-00244-CJC-KES Document 1 Filed 02/05/21 Page 4 of 15 Page ID #:4




 1         18.    On January 22, 2020, Plaintiff disputed in writing to Experian, Equifax,
 2   and TransUnion the State Farm Bank auto loan account, as well as the erroneous
 3   reporting of her name, address, and phone number(s). Within the very detailed
 4   disputes, Plaintiff included a copy of her California Driver’s License, as well as her
 5   Social Security Card, to prove both her residence and her social security information.
 6   She clearly detailed the fraudulent account from State Farm Bank as well as noted
 7   the impermissible inquiry on her credit reports.
 8         19.    Within the dispute letters to Experian, Equifax and TransUnion, Plaintiff
 9   included the numbers of three police reports she had filed with the Huntington Beach
10   Police Department (2018-601027, T18001230, and 2020-00001696). Plaintiff also
11   included the number of an identity fraud report number that she filed with the Federal
12   Trade Commission (109743860).
13         20.    When CRAs receive disputes like Plaintiff’s, the FCRA demands that
14   they immediately forward them, and all relevant information, to the furnishers whose
15   credit accounts or tradelines are the subject of the disputes.
16         21.    The CRAs use a uniform electronic system, known as e-OSCAR, to
17   transmit disputes to furnishers. The substance of the disputes and accompanying
18   documents are transmitted using forms called automated consumer dispute
19   verification (“ACDV”) forms.
20         22.    Despite the Defendant receiving the ACDVs from all three CRAs
21   (including the detailed dispute letter), and being informed that Plaintiff had never
22   visited or lived in state of Illinois where the vehicle was purchased, the Defendant
23   failed to investigate or rectify the fraudulent information and inexplicably verified
24   the information as “accurate” to all three CRAs.
25         23.    While the disputes were pending with Experian, Equifax and
26   TransUnion, on February 13, 2020, Plaintiff received a packet from State Farm Bank
27   which included the original application to purchase the vehicle (reference number
28   10000001036791) and an affidavit of forgery. Plaintiff responded on March 2, 2020

                                                 4
                                        PLAINTIFF’S COMPLAINT
Case 8:21-cv-00244-CJC-KES Document 1 Filed 02/05/21 Page 5 of 15 Page ID #:5




 1   with a notarized affidavit indicating the signatures on the promissory notes and
 2   security agreement were indeed forged and not hers.
 3         24.    On February 19, 2020, Equifax responded to Plaintiff’s dispute with
 4   confirmation number 0028026973. Equifax responded to the State Farm auto loan
 5   account by stating “[w]e verified that this account belongs to you.”
 6         25.    Based apparently on the supposed verification by State Farm Bank,
 7   Equifax continued to report the fraudulent accounts after the disputes from Plaintiff.
 8         26.    On February 22, 2020, TransUnion responded to Plaintiff’s dispute with
 9   report number BNWHL-003 01632. TransUnion verified as accurate based on
10   Defendant’s validation of the fraudulent account. TransUnion continued to report the
11   derogatory fraudulent account after the dispute from Plaintiff.
12         27.    On February 20, 2020, Experian responded to Plaintiff’s dispute with
13   report number 1585-0248-64. Experian responded to Plaintiff’s dispute regarding the
14   State Farm Bank account by indicating “Outcome: Remains”.
15         28.    Based on these apparent outcomes of its investigations, Experian
16   continued to report the fraudulent accounts after the disputes from Plaintiff and was
17   now showing a “Maximum Delinquency of 120 days in 12/2019”.
18         29.    Discovery will confirm that Experian, Equifax, and TransUnion sent
19   Plaintiff’s disputes to State Farm Bank according to the process discussed more
20   thoroughly below. Receipt is also confirmed by the verification of the State Farm
21   Bank account as supposedly accurate.
22         30.    Rather than doing any sort of investigation of its own, Defendant chose
23   to simply verify Plaintiff’s information that she indicated had been stolen from her
24   (name, SS, DOB). Defendant continued the negative fraudulent reporting to all three
25   CRAs.
26         31.    Defendant had more than enough information to learn the illicit nature
27   of the account. Plaintiff had detailed that she was the victim of identity theft, therefore
28   simply verifying the above information served no purpose.

                                                  5
                                         PLAINTIFF’S COMPLAINT
Case 8:21-cv-00244-CJC-KES Document 1 Filed 02/05/21 Page 6 of 15 Page ID #:6




 1         32.    This is particularly true given the nature of identity theft. Of course the
 2   Defendant’s records contained at least Plaintiff’s name, date of birth, and Social
 3   Security Number tied to the fraudulent account, as that is the type of information
 4   thieves take and use to open fraudulent accounts.
 5         33.    Plaintiff included within her disputes three police report numbers and a
 6   FTC Report number which should have demonstrated to Defendant that this account
 7   was fraudulent. The production of the three police report numbers and the FTC report
 8   should have triggered an independent investigation by Defendant.
 9         34.    Instead, Defendant failed to investigate the location of the purchase
10   (Illinois), to contact any of the law enforcement agencies involved, or to call Plaintiff
11   by phone to collect evidence of the fraud, Defendant took the inexpensive avenue of
12   simply verifying the fraudulent account.
13         35.    In late February and early March 2020, Plaintiff desperately disputed
14   again, in writing, with Experian, Trans Union and Equifax. She provided an almost
15   identical copy of the first dispute letter with some brief additional information. She
16   detailed the mistake with State Farm Bank, as well as noted the impermissible inquiry
17   in her credit reports. Plaintiff again included three police report numbers she had filed
18   in Huntington Beach, where she has resided for over two years. Plaintiff also included
19   the fourth report number filed with Federal Trade Commission. Again, this dispute
20   was almost a duplicative dispute of the first one she had sent out that was ignored by
21   Defendant.
22         36.    Plaintiff disputes to Experian, Equifax and Trans Union contained color
23   images of her social security card, her California Driver’s License, a Mercury
24   Insurance bill with her current address and an image of Huntington Beach Police
25   Report verifying her demographics.
26         37.    On April 9, 2020, Equifax responded to Plaintiff’s second dispute with
27   confirmation # 0077038885. Equifax finally agreed with Plaintiff’s evidence, and
28   responded to the auto loan disputes as follows, “We have researched the credit

                                                 6
                                        PLAINTIFF’S COMPLAINT
Case 8:21-cv-00244-CJC-KES Document 1 Filed 02/05/21 Page 7 of 15 Page ID #:7




 1   account. . . . The results are: This item has been deleted from the credit file.”
 2   Defendant had received the same information in Plaintiff’s original dispute from the
 3   three CRAs but the error was not corrected until April 9, 2020.
 4         38.    The fact of correction by Equifax, however, does not by itself indicate
 5   that Defendant communicated to Equifax that it had made a mistake. Equifax may
 6   have chosen, on its own, to cease reporting the inaccurate information after receiving
 7   any of Plaintiff’s disputes.
 8         39.    After the response from Equifax, Plaintiff was hopeful the error by
 9   Defendant may have been fixed. However, On December 9, 2020, Experian
10   responded to Plaintiff’s dispute regarding the account with Defendant, report number
11   0135-7810-40, stating “Outcome: Updated”. This account has negatively been
12   reporting as in collections for over a year.
13         40.    The State Farm Bank account reflected a “recent Balance of $29,361 as
14   of October 2020”. It reflected a Status of “Account charged off. $10,100 written off.
15   $29,361 past due”.
16         41.    Since the time of the purchase(s), Defendant should have known that
17   Plaintiff was not the actual debtor yet continued to report and to verify to Experian,
18   Equifax, and TransUnion that she was the true debtor. Defendant had in its possession
19   account-level information that could easily have confirmed that Plaintiff did not owe
20   the debt they were alleging.
21         42.    Defendant should have possessed copies of picture identifications used
22   during the purchase, and comparing those to the documents Plaintiff submitted with
23   her disputes should have confirmed to Defendant that Plaintiff was not liable on the
24   account.
25   The Automated Handling of Credit Disputes
26         43.    When Plaintiff mailed her detailed, written disputes and enclosures to
27   the CRAs, they use a dispute system named “e-Oscar,” which has been adopted by
28   the credit reporting agencies and by their furnisher-customers such as State Farm

                                                    7
                                        PLAINTIFF’S COMPLAINT
Case 8:21-cv-00244-CJC-KES Document 1 Filed 02/05/21 Page 8 of 15 Page ID #:8




 1   Bank. It is an automated system and the procedures used by the CRAs are systemic
 2   and uniform.
 3          44.    When a CRA receives a consumer dispute, it (usually via an off-shore,
 4   outsource vendor) translates that dispute into an “ACDV” form.
 5          45.    The ACDV form is the method by which the Defendant have elected to
 6   receive consumer disputes pursuant to 15 U.S.C. §§ 1681i(a) and 1681s-2.
 7          46.    Based on the manner in which Experian, TransUnion, and Equifax
 8   responded to Plaintiff’s disputes, representing that Defendant had “updated” or
 9   “verified” the supposed accuracy of their reporting, Plaintiff alleges that Experian,
10   Equifax, and TransUnion did in fact forward the Plaintiff’s disputes via an ACDV to
11   the Furnisher Defendant.
12          47.    The Defendant understood the nature of the Plaintiff’s disputes when
13   they received the ACDVs from Experian, TransUnion, and Equifax (including the
14   detailed letter).
15          48.    When the Defendant received the ACDVs from Experian, TransUnion,
16   and Equifax, it could have reviewed its own systems and previous communications
17   with the Plaintiff and discovered that it in fact had connected Plaintiff to an account
18   she never opened or authorized, and the debt for which should not have made it onto
19   Plaintiff’s consumer reports.
20          49.    Notwithstanding the above, discovery will show Defendant follows a
21   standard and systemically unlawful process when they receive ACDV disputes.
22   Basically, all Defendant does is review their own internal computer screens with
23   basic data for the accounts and repeat back to the ACDV system the same information
24   they had already reported to the CRAs.
25          50.    Defendant at all times had possession of the applications, identification
26   of the buyers, and additional information that could have easily discovered the fraud
27   of which Plaintiff complained. They chose to ignore that information in favor of
28

                                                 8
                                        PLAINTIFF’S COMPLAINT
Case 8:21-cv-00244-CJC-KES Document 1 Filed 02/05/21 Page 9 of 15 Page ID #:9




 1   slipshod investigations that are by design perfunctory so the Defendant can save
 2   money and also feign FCRA compliance.
 3         51.     When Defendant receives consumer disputes through e-Oscar, it does
 4   not conduct a substantive review of any sort to determine whether or not the
 5   information already in their computer systems is itself accurate.
 6         52.     The law in this District, the Ninth Circuit, and even nationally has long
 7   ago been articulated to require a detailed and searching investigation by a furnisher
 8   when it receives a consumer’s FCRA dispute through a CRA.
 9         53.     As a result of the inaccurate credit reporting and inadequate
10   investigation of Plaintiff’s disputes, Plaintiff has suffered damages including, but not
11   limited to:
12                 i.     Higher interest
13                 ii.    Deceased credit limits on existing credit cards;
14                 iii.   Denial in application for new credit card use or higher limits;
15                 iv.    Monies lost by attempting to fix her credit, such as
16                        communication costs, postage for disputes;
17                 v.     Mental    anguish,     stress,   aggravation,   and   other    related
18                        impairments to the enjoyment of life;
19                 vi.    Stress associated with hundreds of hours attempting to resolve
20                        this matter,
21         54.     All conditions precedent to the filing of this action has occurred.
22                                       CAUSES OF ACTION
23                                     COUNT I
            State Farm Bank’s Violations of FCRA § 1681s-2(b)(1)(A) and (B)
24
           55.     On at least one occasion within the past two years, by example only and
25
     without limitation, State Farm violated 15 U.S.C. § 1681s-2(b)(1)(A) by failing to
26
     fully and properly investigate the Plaintiff’s disputes.
27
28

                                                   9
                                          PLAINTIFF’S COMPLAINT
Case 8:21-cv-00244-CJC-KES Document 1 Filed 02/05/21 Page 10 of 15 Page ID #:10




  1           56.   On one or more occasions within the past two years, by example only
  2   and without limitation, State Farm violated 15 U.S.C. § 1681s-2(b)(1)(B) by failing
  3   to review all relevant information provided by the consumer reporting agencies.
  4           57.   When the Plaintiff mailed her detailed, written disputes and enclosures
  5   to the CRAs, they used e-Oscar to transmit those disputes to State Farm via ACDV
  6   forms
  7           58.   The ACDV form is the method by which Defendant has elected to
  8   receive consumer disputes pursuant to 15 U.S.C. §§ 1681i(a) and 1681s-2(b).
  9           59.   State Farm understood the nature of the Plaintiff’s dispute when it
10    received the ACDV from Experian, TransUnion and Equifax.
11            60.   When State Farm received the ACDV from Experian, TransUnion and
12    Equifax, it as well could have reviewed its own systems and previous
13    communications with the Plaintiff and discovered that State Farm in fact had
14    connected Plaintiff to an account within a State at which she has never resided, and
15    the debt for which should not have made it onto Plaintiff’s consumer report.
16            61.   Notwithstanding the above, discovery will show State Farm follows a
17    standard and systemically unlawful process when it receives the ACDV dispute.
18    Basically, all State Farm does is review its own internal computer screen with basic
19    data for the account and repeat back to the ACDV system the same information State
20    Farm already had reported to the CRAs. State Farm at all times had possession of the
21    application, identification of the buyer, and additional information that could have
22    easily discovered the fraud. State Farm never attempted to contact the law
23    enforcement agencies Plaintiff reported the crime to.
24            62.   When State Farm receives a consumer dispute through e-Oscar, it does
25    not conduct a substantive review of any sort to determine whether or not the
26    information already in its computer system is itself accurate.
27            63.   As a result of State Farm’s violations of 15 U.S.C. § 1681s-2(b)(1)(A)
28    and (B), the Plaintiff suffered actual damages, including but not limited to: loss of

                                                 10
                                        PLAINTIFF’S COMPLAINT
Case 8:21-cv-00244-CJC-KES Document 1 Filed 02/05/21 Page 11 of 15 Page ID #:11




  1   credit, damage to reputation, embarrassment, humiliation and other mental and
  2   emotional distress.
  3         64.    The violations by State Farm were willful, rendering it liable for punitive
  4   damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
  5   In the alternative, State Farm was negligent, entitling the Plaintiff to recovery under
  6   15 U.S.C. § 1681o.
  7         65.    The law in this District, the Ninth Circuit, and even nationally has long
  8   ago been articulated to require a detailed and searching investigation by a furnisher
  9   when it receives a consumer’s FCRA dispute through a CRA.
10          66.    State Farm was aware of the FCRA decisions by the Ninth Circuit
11    setting out furnishers’ obligations to reasonably investigate disputes when it followed
12    the ACDV procedures used regarding the Plaintiff’s dispute.
13          67.    Discovery will confirm that the procedures followed regarding the
14    FCRA dispute through e-Oscar were the procedures that State Farm intended its
15    employees or agents to follow.
16          68.    Because of Defendant’s failure in investigating Plaintiff’s disputes,
17    Plaintiff is entitled to recover actual damages, statutory damages, punitive damages,
18    costs and attorney’s fees from Defendant in an amount to be determined by the Court
19    pursuant to 15 U.S.C. §§ 1681n and 1681o.
20          WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so
21    triable and judgment against Defendant, STATE FARM BANK, F.S.B., for statutory
22    damages, punitive damages, actual damages, costs, interest, attorneys’ fees, enjoinder
23    from further violations of these parts, and any other such relief the Court may deem
24    just and proper.
25                                     COUNT II
             State Farm Bank’s Violations of FCRA § 1681s-2(b)(1)(C) and (D)
26
            69.    On one or more occasions within the past two years, by example only
27
      and without limitation, State Farm violated 15 U.S.C. § 1681s-2(b)(1)(C) and (D) by
28
      publishing the State Farm’s inaccuracies within Plaintiff’s credit files with Experian,
                                               11
                                         PLAINTIFF’S COMPLAINT
Case 8:21-cv-00244-CJC-KES Document 1 Filed 02/05/21 Page 12 of 15 Page ID #:12




  1   TransUnion and Equifax, without also including a notation that this debt was disputed
  2   and by failing to correctly report results of an accurate investigation to Experian,
  3   Trans Union and Equifax.
  4         70.    Specifically, discovery will show State Farm failed to add the “XB”
  5   code to the CCC (Compliance Condition Code) field in the ACDV dispute forms
  6   when it responded to Experian, TransUnion, and Equifax.
  7         71.    The XB code will cause the CRAs to include in subsequent reporting of
  8   the account tradeline a notation that the information reported is disputed by the
  9   consumer and in investigation is ongoing.
10          72.    Discovery will further show that State Farm failed to add the “XC” CCC
11    in the ACDVs when it responded to Experian, TransUnion, and Equifax.
12          73.    The XC code will cause the CRAs to include in subsequent reporting of
13    the account tradeline a notation that the information reported is disputed by the
14    consumer.
15          74.    Discovery will also show that State Farm rarely, if ever, adds the XB or
16    XC code or other notation that an account is disputed when it responds to e-Oscar
17    ACDVs.
18          75.    State Farm knew that the Plaintiff disputed the subject account on
19    multiple occasions directly with State Farm and its agents.
20          76.    Plaintiff’s disputes were, at a minimum, bone fide.
21          77.    In fact, the Plaintiff’s disputes were justified because they showed that
22    the signature used for the vehicles were not the same signature used by Plaintiff.
23          78.    State Farm was aware of FCRA decisions by the Ninth Circuit setting
24    out reporting requirements when consumers have bona fide disputes when it followed
25    the ACDV procedures used regarding Plaintiff’s dispute.
26          79.    Discovery will confirm that the procedures followed regarding the
27    Plaintiff’s FCRA dispute through e-Oscar were the procedures that State Farm
28    intended its employees or agents to follow.

                                                 12
                                        PLAINTIFF’S COMPLAINT
Case 8:21-cv-00244-CJC-KES Document 1 Filed 02/05/21 Page 13 of 15 Page ID #:13




  1          80.    Discovery will further confirm that State Farm’s employee or agent did
  2   not make a mistake (in the way in which he or she followed State Farm’s procedures)
  3   when he or she received, processed and responded to Experian and TransUnion’s
  4   ACDVs and did not include the XB or XC code in the CCC field.
  5          81.    Discovery will also show State Farm has not materially changed its
  6   FCRA investigation procedures regarding the CCC field in ACDVs after learning of
  7   its failures in this case.
  8          82.    As a result of State Farm’s violations of 15 U.S.C. § 1681s-2(b)(1)(C)
  9   and (D), the Plaintiff suffered actual damages, including but not limited to: loss of
10    credit, damage to reputation, embarrassment, humiliation, and other mental and
11    emotional distress.
12           83.    The violations by State Farm were willful, rendering it liable for punitive
13    damages in an amount to be determined by the Court pursuant to 15 U.S.C. § 1681n.
14    In the alternative, State Farm was negligent, entitling the Plaintiff to recovery under
15    15 U.S.C. § 1681o.
16           84.    The Plaintiff is entitled to recover actual damages, statutory damages,
17    punitive damages, costs and attorneys’ fees from Defendant, State Farm, in an
18    amount to be determined by the Court pursuant to 15 U.S.C. §§ 1681n and 1681o.
19           WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so
20    triable and judgment against Defendant, STATE FARM BANK, F.S.B., for statutory
21    damages, punitive damages, actual damages, costs, interest, attorneys’ fees, enjoinder
22    from further violations of these parts, and any other such relief the Court may deem
23    just and proper.
24
                                        COUNT III
25                   State Farm Bank’s Violations of CCRAA § 1785.25(a)
26           85.    On one or more occasions within the past two years, by example only
27    and without limitation, State Farm violated CAL. CIV. CODE § 1785.25(a) by
28

                                                   13
                                          PLAINTIFF’S COMPLAINT
Case 8:21-cv-00244-CJC-KES Document 1 Filed 02/05/21 Page 14 of 15 Page ID #:14




  1   knowingly furnishing to the CRAs information about Plaintiff that it knew or should
  2   have known was inaccurate.
  3          86.    Specifically, discovery will show that through Plaintiff’s disputes and
  4   its own records State Farm had ample information to raise a doubt, if not confirm
  5   outright, that the account it attributed to Plaintiff was not opened by or authorized by
  6   her.
  7          87.    Despite this evidence and knowledge, State Farm soldiered-on in
  8   reporting to the CRAs that the account belonged to Plaintiff.
  9          88.    Such reporting of information constitutes a violation of CAL. CIV. CODE
10    § 1785.25(a) on its face.
11           89.    As a result of each and every negligent violation of the CCRAA,
12    Plaintiff is entitled to damages as the Court may allow pursuant to CAL. CIV. CODE §
13    1785.16(a).
14           90.    As a result of each and every willful violation of the CCRAA, Plaintiff
15    is entitled to damages as the court pay allow pursuant to CAL. CIV. CODE §
16    1785.31(a)(2) against State Farm, including punitive damages of $100 to $5,000 per
17    willful violation.
18           91.    Plaintiff is also entitled to injunctive relief against Equifax pursuant to
19    CAL. CIV. CODE § 1785.31(b).
20           92.    Plaintiff is further entitled to recover her court costs and attorneys’ fees
21    pursuant to CAL. CIV. CODE § 1785.31(d).
22           WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so
23    triable and judgment against Defendant, STATE FARM BANK, F.S.B., for statutory
24    damages, punitive damages, actual damages, costs, interest, attorney fees, enjoinder
25    from further violations of these parts, and any other such relief the Court may deem
26    just and proper.
27
28

                                                   14
                                          PLAINTIFF’S COMPLAINT
Case 8:21-cv-00244-CJC-KES Document 1 Filed 02/05/21 Page 15 of 15 Page ID #:15




  1                                    PRAYER FOR RELIEF
  2   Plaintiff therefore respectfully requests that this Court:
  3         (1)    Award Plaintiff actual and punitive damages for State Farm Bank
  4                violations of the FCRA;
  5         (2)    Award Plaintiff injunctive relief for Defendant’s violations of the
  6                CCRAA;
  7         (3)    Award Plaintiff attorneys’ fees and costs under the FCRA and CCRAA;
  8         (4)    Award Plaintiff post-judgment interest; and
  9         (5)    Award all other relief, including equitable relief, as the Court deems
10                 appropriate.
11    TRIAL BY JURY IS DEMANDED.
12
13
                                                        Respectfully submitted,
14
                                                        MELISSA MILLER
15
                                                        By: /s/ Craig C. Marchiando
16                                                      Craig C. Marchiando (SBN 283829)
                                                        CONSUMER LITIGATION ASSOCIATES,
17                                                      P.C.
                                                        763 J. Clyde Morris Blvd., Suite 1-A
18                                                      Newport News, VA 23601
                                                        Tel: (757) 930-3660
19                                                      Fax: (757) 257-3450
                                                        craig@clalegal.com
20
                                                        Attorney for Plaintiff
21
22
23
24
25
26
27
28

                                                   15
                                          PLAINTIFF’S COMPLAINT
